 AMERICANANILINEPRODUCTS57American Aniline Products,Unit of Koppers Company, Inc.andOil, Chemical and Atomic Workers International Union, AFL-CIO, Petitioner.Case No. 6-RC-1965.October 931,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harvard G. Borchardt,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations 1 involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Employer, a Delaware corporation, is engaged at its operationin Lock Haven, Pennsylvania, in the manufacture of dyes. The Peti-tioner seeks to represent the production and maintenance employeesat this operation, including intraplant truckdrivers and warehouse-men.District 50 contends that its current contract with the Employercovering the employees in question is a bar to this proceeding.Wedo not agree.The contract in question was executed on October 18, 1956, and isrenewable from year to year absent 30 days' written notice prior tothe contract's expiration date of October 18, 1957.The instant peti-tion was filed on June 13, 1957. As the petition was filed within ap-proximately 3 months of theMill Bdate of the contract, the contractcannot bar a present determination of representatives 24.The appropriate unit :As indicated, the Petitioner seeks a unit composed of all productionand maintenance employees at the Employer's Lock Haven plant, in-1District 50, United Mine Workers of America, and its Local No. 13059, herein calledDistrict 50, intervened on the basis of a contractual interest. International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, Local No. 704,hereincalled the Teamsters, intervened on the basis of a showing of interest.2 Stremel Bros. Manufacturing Company,89 NLRB 1404. Member Jenkins agrees thatthe contract is not a bar.However, for the reasons stated in his dissent in WestVirginiaPulp and Paper Company,118 NLRB 1595, he would not permit a labor organizationwhich, as a matter of policy, refuses to comply with the filing requirements of Sec-tion 9 (f), (g), and (h) to intervene in representation proceedings for the purpose ofasserting any contract with an employer as a bar to the processing of any petition filedpursuant to Section 9 (c).119 NLRB No. 17. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDeluding intraplant truckdrivers and warehousemen.The Teamsters,the present representative of the over-the-road and mine truckdrivers,3also seeks to represent the intraplant drivers and warehousemen, andwould either (1) add them to its existing unit; or (2) represent themin a separate unit; or (3) represent the intraplant drivers and thewarehousemen in two separate units.District 50 and the Employeragree that the unit sought by the Petitioner is appropriate. Such aunit is substantially the same as has been covered by contracts betweenthe Employer and District 50 for the past 12 to 15 years. Thus, thebasic issue presented is the severance of the intraplant drivers andwarehousemen from the production and maintenance unit.The Employer's operations are housed in some 40-odd buildings inan enclosedarea.Two of these buildings are warehouses, in whichthe warehousemen perform their functions.The warehousemen areengaged in normal warehouse duties, consisting of storingmaterialsand preparing stored goods for delivery.The intraplant driverstransfer material to and from the warehouses, and between the Em-ployer's other buildings that house its production operation.Thefunctions of the intraplant drivers are restricted to hauling,trans-ferring, loading, and unloading supplies between these buildings, andthey do not drive outside the enclosedarea.The intraplant drivers donot interchange with the over-the-road and mine drivers.Although intraplant drivers and warehousemen are underseparateimmediate supervision from that of the productionand maintenanceemployees, they have the same overall supervision.They are paid onthe same basis, work substantially the same hours,receive same fringebenefits, and have working conditions similar to those of the produc-tion and maintenance employees, but which differ from those of theover-the-road and mine drivers.Intraplant drivers and warehousemen are paid on an hourly basis,while the over-the-roadand minedrivers are paid on the trip andmileage basis.The former employees work a regular shift, while theover-the-road drivers may be away from the plant for 2 or 3 days,on trips covering 1,000 or 1,200 miles.As an example of the differencein the fringe benefits between the employees, the intraplant driversand warehousemen with 1 year of service receive a 1-week vacationwith 44 hours of pay at the regular hourly rate, while the over-the-road drivers with 1 year of service receive a 1-week vacation witha flat$120 as vacation pay for this week.8 The over-the-road drivers are engaged in carrying materials to and from the Employer'splant.They travel distances of over 1,000 miles, and the time consumed in these tripsranges from 2 to 3 days. These employees load and unload their trucks from a rampextending from a warehouse, which borders onto the road, and they do not enter theenclosed area of the Employer's plant.The mine drivers are engaged in hauling coal andlime from other companies to the Employer's plant.Neither of the above classificationswork inside the enclosed area of the Employer's plant, nor do they interchange with theIntraplant drivers. INTERNATIONAL LONGSHOREMEN'S ASSOCIATION59In the event that employees are needed in the warehouse, they areobtained from the production force. In the event that an intraplantdriver is needed he is obtained from among the warehousemen if aqualified man is available.The intraplant drivers and warehousemendo not work in production or maintenance unless transferred, but dohave rights, along with production and maintenance employees, tobid for vacant jobs in the production and maintenance departments.This opportunity is not offered the over-the-road and mine drivers.In view of the foregoing, we find that the intraplant drivers andwarehousemen do not exercise genuine craft skills, nor do they con-stitute a functionally distinct department identified with a traditionaltrade or occupation having special interests distinct from other em-ployees 4Accordingly, we conclude that the unit sought by theTeamsters is inappropriate for separate representation aIn view of the conclusion that the intraplant drivers and ware-housemen cannot be severed from the existing production and main-tenance unit, and as all parties agree that the production and main-tenance unit is appropriate, we find that the following employeesconstitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act:All production and maintenance employees employed at the Em-ployer's Lock Haven, Pennsylvania, operation, including intraplantdrivers and warehousemen, but excluding over-the-road drivers, minetruckdrivers, salaried technical employees, office clerical employees,professional employees, guards, and all supervisors as defined in theAct.[Text of Direction of Election omitted from publication.]4 American Potash A Chemical Corporation,107 NLRB 1418.See alsoVirginia-CarolinaChemical Corporation,101 NLRB 1336;General Electric Company,89 NLRB 726, 739,740.Vanadium Corporation of America,117 NLRB 1390 (warehousemen). Cf.UnitedStates Smelting,Refining and Mining Company,116 NLRB 661,665, 666; Jocie MotorLines, Inc.,112 NLRB 1201, 1209.5As we have concluded that these employees are not severable we deem it unnecessaryto consider the various unit contentions of the Teamsters.International Longshoremen'sAssociation,Independent, SouthAtlantic and Gulf Coast District,and Locals 1758 and 1763andBellco Industrial Engineering Co., etal.Cases Nos. 39-CD-26,27,28.October 22,1957DECISION AND DETERMINATION OF DISPUTEThis proceeding arises underSection 10 (k) of the Act, which pro-vides that "whenever it is charged that anyperson has engaged inan unfair labor practicewithin themeaning of paragraph (4) (D)119 NLRB No. 16.